Name: Commission Regulation (EU) NoÃ 865/2010 of 29Ã September 2010 fixing the minimum selling price for butter for the seventh individual invitation to tender within the tendering procedure opened by Regulation (EU) NoÃ 446/2010
 Type: Regulation
 Subject Matter: trade policy;  prices;  processed agricultural produce
 Date Published: nan

 30.9.2010 EN Official Journal of the European Union L 256/19 COMMISSION REGULATION (EU) No 865/2010 of 29 September 2010 fixing the minimum selling price for butter for the seventh individual invitation to tender within the tendering procedure opened by Regulation (EU) No 446/2010 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(j), in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EU) No 446/2010 (2) has opened the sales of butter by a tendering procedure, in accordance with the conditions provided for in Commission Regulation (EU) No 1272/2009 of 11 December 2009 laying down common detailed rules for the implementation of Council Regulation (EC) No 1234/2007 as regards buying-in and selling of agricultural products under public intervention (3). (2) In the light of the tenders received in response to individual invitations to tender, the Commission should fix a minimum selling price or should decide not to fix a minimum selling price, in accordance with Article 46(1) of Regulation (EU) No 1272/2009. (3) In the light of the tenders received for the seventh individual invitation to tender, a minimum selling price should be fixed for butter stored in France due to the very small quantity stored in that Member State. For butter stored in other Member States than France, no minimum selling price should be fixed. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 For the seventh individual invitation to tender for selling of butter within the tendering procedure opened by Regulation (EU) No 446/2010, in respect of which the time limit for the submission of tenders expired on 21 September 2010, the minimum selling price for butter stored in France shall be EUR 356,00/100 kg. In the framework of that individual invitation to tender no minimum selling price shall be fixed for butter stored in other Member States than France. Article 2 This Regulation shall enter into force on 30 September 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 2010. For the Commission, On behalf of the President, Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 126, 22.5.2010, p. 17. (3) OJ L 349, 29.12.2009, p. 1.